Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-12, and 14 are pending. 
Claims 1-3, 5-12, and 14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1 and 10, the primary reason for allowance is the inclusion of “determine a task schedule for scheduling of the plurality of tasks, the determining including assigning a higher preference to the at least one CPU-bound task over the at least one non CPU-bound task, the determining including, examining past task execution statistics, and automatically learning an order of execution of the plurality of tasks for the task schedule based on the past task execution statistics” in conjunction with the rest of the limitations of the claims.
As per independent claim 6, the primary reason for allowance is the inclusion of “detecting, using the multicore processor, occurrence of a priority inversion when execution of the non CPU-bound first task is preempted on the multicore processor by a CPU-bound second task due to a condition required for continued execution of the CPU-bound second task being met, the CPU-bound second task having a higher priority than the non CPU-bound first task” in conjunction with the rest of the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196